Citation Nr: 1636982	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  08-23 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability. 

2.  Entitlement to service connection for hypertension. 
 
3.  Entitlement to a rating in excess of 30 percent for residuals of a shell fragment wound of the left thigh with muscle herniation. 
 
4.  Entitlement to a rating in excess of 10 percent for residuals of a shell fragment wound of the left elbow with retained foreign bodies. 
 
5.  Entitlement to a rating in excess of 10 percent for residuals of shell fragment wound of the right scapula.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to February 1954. 

These claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In August 2010, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In November 2010 the Board remanded these issues for additional development.

In June 2016, the Board sent a letter to the Veteran informing him that the VLJ before whom he had testified in August 2010 was no longer employed at the Board and advising him that he had a right to a new hearing before another VLJ that would decide his case.  See 38 U.S.C.A. § 7107(c) (West 2002) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  The letter informed him that, if he did not respond in 30 days, the Board would assume he did not want another hearing.  Therefore, as the Veteran did not respond to the June 2016 letter, the undersigned presumes that the Veteran does not wish to attend another hearing and desires a decision based on the current record.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to service connection for a wrist disability has been raised by the record in a July 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, In an April 2015 statement, the Veteran requested reconsideration of the March 2015 decision which, in part, denied an earlier effective date for a total rating based on individual employability due to service-connected disabilities (TDIU). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issues of entitlement to service connection for hypertension and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected shell fragment wound to the left thigh has resulted in symptomatology equating to a severe injury.

2.  The Veteran's service-connected shell fragment wound to the left elbow has resulted in symptomatology equating to a severe injury.

3. The Veteran's service-connected shell fragment wound to the right shoulder has resulted in symptomatology equating to a severe injury.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for service-connected residuals of a shell fragment wound of the left thigh with muscle herniation have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.56, 4.68, 4.73, Diagnostic Codes 5313, 5314, 5315, 5317 (2015).

2.  The criteria for a 30 percent rating for service-connected residuals of a shell fragment wound of the left elbow with retained foreign bodies have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.56, 4.68, 4.73, Diagnostic Codes 5305, 5306, 5308 (2015).

3.  The criteria for a 40 percent rating for service-connected residuals of shell fragment wound of the right scapula have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.56, 4.68, 4.73, Diagnostic Code 5301 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in a March 2007 letter, prior to the date of the issuance of the appealed June 2007 rating decision.  The March 2007 letter explained what information and evidence was needed to substantiate a claim for increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The March 2007 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded a VA examination in April 2007.  Per the November 2010 Board remand instructions, the Veteran also underwent VA examinations in December 2011.  The reports of the April 2007 and December 2011 VA examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Thus, the Board finds that the April 2007 and December 2011 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.
 
In light of the above, the Board also finds that the RO substantially complied with the November 2010 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Veteran's hearing testimony.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of thigh, shoulder and elbow pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Although much of the language in criteria for muscle injury is intended for injuries such as gunshot wounds, the basic descriptions of resulting impairment are appropriate for the Veteran's disabilities for rating purposes.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 38 C.F.R. § 4.56(c) .

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56 (d). 

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d) (2015).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006). 

A slight muscle injury is a simple wound to the muscle without debridement or infection.  Records of the injury are demonstrated by a superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  The objective findings would include a minimal scar, but no evidence of fascial defect, atrophy, or impaired tonus and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d) (2015).

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. 
 § 4.56(d) (2).

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d) (3).

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d) (4).

Factual Background and Analysis

The Veteran filed an increased rating claim for his service-connected shell fragment wound disabilities that was received by VA in March 2007. 

The Veteran underwent a VA examination in April 2007.  On examination, the Veteran's right thigh wound showed a small muscle herniation and involved muscle group XIII.  It showed a sign of decrease in muscle tone only.  There were no signs of lowered endurance or impairment of coordination.  He had normal muscle strength and the muscle injury did not affect the particular body part function.  He showed no tendon, bone, joint or nerve damage.  The wounds and scarring affected the soft tissue only and did not affect any of the joint functions.  Multiple scars were present on examination as he had a 4 inch scar over his right scapula, a 10 inch scar in the left thigh and a 1 inch scar over the left elbow.  All of the scars were hypopigmented and leveled.  None were associated with tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid or abnormal texture.  X-rays of the right shoulder, left femur and left elbow showed residual shell fragments and degenerative arthritic disease.  The Veteran was a retired policeman and currently worked limited hours as a general helper at a local bank.  He indicated that his medical conditions never affected his performance to a significant extent.

In an August 2007 private treatment note, a physician indicated that the Veteran had been recently having more unsteadiness in his gait and had been experiencing some soreness in his left thigh.  The Veteran had also been told that he had a piece of shrapnel in the medial aspect of the elbow near the joint and he had been experiencing tingling and radiating symptoms down to his fingers.  On examination, he had a palpable defect in his IT band in the lateral aspect of the thigh.  He was not significantly tender on the anterior aspect of his thigh.  He had a scar on his right shoulder which was a little tender to touch.  His shoulder mobility was not significantly limited although it was a little bit sore with impingement testing.  His rotator cuff strength actually was a little bit limited in the supraspinatus and external rotators.  The diagnosis was unsteadiness of gait and left elbow ulnar neuritis.  The physician indicated that the shrapnel piece in his left elbow was causing irritation to his ulnar nerve and his cubital tunnel like symptoms.  

In a February 2008 private treatment note, a physician indicated that the Veteran had a previous shrapnel injury to his left elbow that continued to be sore.  On examination, he had a palpable piece of shrapnel in the medial aspect of his elbow and had a positive Tinel when tapping over that area.  The diagnosis was left elbow ulnar neuritis.  The physician noted that the ulnar neuritis was definitely related to his shrapnel injury.  The Veteran's symptoms were stable enough but he was disabled from this and if it worsened, it will require surgical removal.

A June 2009 VA occupational therapy note demonstrated that the Veteran had active right shoulder flexion from 0 to 105 degrees and passive range of motion from 0 to 125 degrees.  

A November 2009 VA occupational therapy note demonstrated that the Veteran had active right shoulder flexion from 0 to 90 degrees and passive range of motion from 0 to 95 degrees.  His right shoulder pain level was 0 out of 10 at rest and 3 out of 10 on active range of motion.

Per the November 2010 remand instructions, the Veteran underwent a VA examination in December 2011.  The Veteran was noted to be right handed.  The examiner noted that the Veteran had penetrating muscle injuries.  He had his left upper lateral thigh muscle removed in Korea secondary to his shrapnel wound.  There was still shrapnel in his left leg and his left elbow.  The Veteran had muscle injuries to his right shoulder (Muscle Group I), left elbow (Muscle Groups V and VI) and left thigh (Muscle Groups XIV, XV and XVII).  The examiner also noted that the Veteran had left thigh muscle herniation, but the muscle was hit with shrapnel and shrapnel remained in the muscle.  The Veteran had some impairment of muscle tonus, some loss of muscle substance, soft flabby muscles in the wound area and adaptive contraction of an opposing group of muscles.  Additionally, tests of endurance or coordinated movements compared with the corresponding muscles of the uninjured side indicated severe impairment of function.

The Veteran had a scar associated with a muscle injury as he had a scar on the left thigh approximately 8 inches with obvious muscle mass missing.  The scar was ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.

Muscle Group XIV of the left thigh had consistent loss of power, consistent weakness, consistent lowered threshold of fatigue and consistent impairment of movement.

Muscle strength testing demonstrated 3/5 for right shoulder abduction (Group III), 3/5 for left elbow flexion (Group V), and 4/5 for left elbow extension (Group VI).  The Veteran had atrophy in the muscles of the left thigh (Group XIV).  The Veteran used a cane constantly.  There was x-ray evidence of retained shrapnel in Muscle Groups V, VI and XIV on the left side.  Electrodiagnostic tests demonstrated diminished muscle excitability to pulsed electrical current.  The Veteran's muscle injuries did not impact his ability to work.

A. Left Thigh

The Veteran's disability of the left thigh with muscle herniation has been rated by the RO under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5313, which pertains to impairment of muscle group XIII. Such group affects the extension of hip and flexion of knee; outward and inward rotation of flexed knee; acting with rectus femoris and sartorius, acting with Muscle Group XIV, synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint. Group XIII involves the posterior thigh group, hamstring complex of 2-joint muscles (1) biceps femoris, (2) semimembranosus, and (3) semitendinosus. 

Under this code, a noncompensable rating is assigned for a slight muscle injury, a 10 percent rating when moderate, a 30 percent rating when moderately severe, and a 40 percent rating when there is a severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5313.

Upon careful review of the evidence of record, the Board finds that an increased 50 percent disability is warranted for the Veteran's service-connected left thigh with muscle herniation disability as the Board finds that the Veteran's service-connected shell fragment wound to the left thigh has resulted in symptomatology equating to a severe injury .  

Significantly, the December 2011 VA examiner noted that tests of endurance or coordinated movements compared with the corresponding muscles of the uninjured side indicated severe impairment of function.  The examiner also found that the Veteran had a scar on the left thigh that was ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Accordingly, the examiner found objective findings of the type of injury associated with a severe muscle disability.

While the Veteran is currently rated under Diagnostic Code 5313 for his left thigh disability which has a maximum 40 percent rating for a severe injury, the December 2011 VA examiner again noted that Muscle Groups XIV, XV and XVII were involved with the Veteran's left thigh disability.

The Federal Circuit held that that service connection for a disability is not severed simply because the situs of a disability-or the diagnostic code--is corrected to more accurately determine the benefit to which a Veteran may be entitled for a service connected disability.  Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  In Read, the Board determined that the Veteran's disability involved Muscle Group XV rather than Muscle Group XIII, and changed the applicable Diagnostic Code.  38 C.F.R. § 4.73, Diagnostic Codes 5313, 5315.  The Federal Circuit upheld the Board's action, which it described as identifying for the first time the specific situs of the Veteran's disability so as to determine the Diagnostic Code that properly correlated the benefit to which the Veteran was entitled and the injury he incurred.  Read, 651 F.3d at 1300.  In this instance, the Board finds that the change of Diagnostic Codes does not result in an impermissible severance or rating reduction.

Notably, both Diagnostic Codes 5314 and 5315 for Muscle Groups XIV and XV both have maximum ratings of 40 percent.  However, as determined by the December 2011 VA examiner, the Veteran's injury also implicates Muscle Group XVII, composed of pelvic girdle group 2 including (1) gluteus maximus, (2) gluteus medius, and (3) gluteus minimus.  Those muscles control extension of the hip, abduction of the thigh, elevation of the opposite side of the pelvis, tension of fascia lata and iliotibial band, acting with XIV in postural support of the body steadying the pelvis upon the head of the femur and condyles of femur on tibia.  38 C.F.R. § 4.73, Diagnostic Code 5317 (2015). 

Under Diagnostic Code 5317, a 20 percent rating is assigned for moderate muscle damage; a 40 percent rating is assigned for moderately severe muscle damage; and a 50 percent rating is assigned for severe muscle damage.  38 C.F.R. § 4.73, Diagnostic Code 5317 (2015).

Given the fact that Diagnostic Code 5317 permits a higher rating of 50 percent instead of the only 40 percent rating under Diagnostic Codes 5313, 5314 and 5315 for "severe" injury, and construing the evidence presented with the benefit of the doubt in the Veteran's favor, the Board determines that Diagnostic Code 5317 is the more appropriate Diagnostic Code in the instant case.

As noted above, a 50 percent rating under Diagnostic Code 5317 is warranted when there is a severe injury.  As the December 2011 indicated that the Veteran's left thigh resulted in severe impairment of function and had objective signs of a severe muscle injury, the Board finds that an increased 50 percent rating is warranted.  However, under these appropriate Diagnostic Codes (5313, 5314, 5315 and 5317) the highest evaluation warranted is 50 percent. 

Accordingly, the Board finds that an evaluation of 50 percent, but no higher, is warranted for the Veteran's service-connected left thigh with muscle herniation disability.

B.  Left Elbow

The Veteran's disability of the left elbow has been rated by the RO under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5308, which pertains to impairment of Muscle Group VIII.  Specifically, the muscles in Group VIII affect extension of the wrist, fingers, and thumb, as well as abduction of the thumb, and involve the muscles arising mainly from the external condyle of the humerus, which include the extensors of the carpus, fingers, and thumb and the supinator. 

Under Diagnostic Code 5308, a moderate injury warrants a 10 percent rating; a moderately severe injury or severe injury both warrant a 20 percent rating for the non-dominant extremity.

Upon careful review of the evidence of record, the Board finds that an increased 30 percent disability is warranted for the Veteran's service-connected left elbow disability.

The December 2011 VA examiner indicated that Muscle Groups V and VI were involved with the Veteran's left elbow disability.  Significantly, the examiner also noted that tests of endurance or coordinated movements compared with the corresponding muscles of the uninjured side indicated severe impairment of function.  As a result, the Board finds that the Veteran's left elbow disability results in severe impairment of function.

As noted above, a 20 percent rating under Diagnostic Code 5308 is warranted when there is a severe injury of the non-dominant extremity.  

While the Veteran is currently rated under Diagnostic Code 5308 for his left elbow disability, the December 2011 VA examiner again noted that Muscle Groups V and VI were involved with the Veteran's left elbow disability.

The function of Muscle Group V includes the flexor muscles of the elbow that function to provide elbow supination and flexion of the elbow.  These muscles consist of the biceps, brachialis, and brachioradialis.  Diagnostic Code 5305 assigns a zero percent rating for slight disability of the non-dominant extremity.  A 10 percent rating is assigned for moderate disability, a 20 percent rating is warranted for moderately severe disability, and a 30 percent rating is appropriate for severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5305 (2015). 

The function of Muscle Group VI is extension of elbow (long head of triceps is stabilizer of shoulder joint).  The muscles involved include the triceps and anconeus. Concerning injury to the non-dominant arm, a slight injury warrants a noncompensable (zero percent) rating.  A moderate injury is rated as 10 percent disabling.  A moderately severe injury is rated as 20 percent disabling.  A severe injury is evaluated as 30 percent disabling.  38 C.F.R. § 4.73, Diagnostic Code 5306.

Accordingly, as the December 2011 indicated that both Muscle Groups V and VI were involved with the Veteran's left elbow disability and the Veteran's left elbow resulted in severe impairment of function, the Board finds that an increased 30 percent rating is warranted for the Veteran's left elbow disability under Diagnostic Code 5305-5306.

However, under these appropriate Diagnostic Codes (5305 and 5306) the highest evaluation warranted is 30 percent. 

C. Right Shoulder

The Veteran's disability of the right shoulder has been rated by the RO under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5301, which pertains to impairment of Muscle Group I.

Muscle Group I consists of the extrinsic muscles of the shoulder girdle: trapezius, levator scapulae, and serratus magnus.  The function of Muscle Group I is upward rotation of the scapula, and elevation of the arm above shoulder level.  Injuries to Muscle Group I are evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5301.

Under Diagnostic Code 5301, a 10 percent evaluation is warranted for moderate muscle disability of the dominant side.  A 30 percent evaluation is assignable for moderately severe disability of the dominant side.  A 40 percent evaluation is warranted for a severe muscle disability of the dominant side.  Id.

Upon careful review of the evidence of record, the Board finds that an increased 40 percent disability is warranted for the Veteran's service-connected right shoulder disability.

The December 2011 VA examiner indicated that Muscle Group I was involved with the Veteran's right shoulder disability.  Significantly, the examiner also noted that tests of endurance or coordinated movements compared with the corresponding muscles of the uninjured side indicated severe impairment of function.  As a result, the Board finds that the Veteran's left elbow disability results in severe impairment of function.

As noted above, a 40 percent rating under Diagnostic Code 5301 is warranted when there is a severe injury of the dominant extremity.  

Accordingly, as the December 2011 indicated that the Veteran's right shoulder resulted in severe impairment of function,  the Board finds that an increased 40 percent rating is warranted for the Veteran's right shoulder disability under Diagnostic Code 5301.

However, under Diagnostic Code 5301 the highest evaluation warranted is 40 percent. 


D.  Other Considerations

As noted above, multiple scars were present on examination as the Veteran had a 4 inch scar over his right scapula, a 10 inch scar in the left thigh and a 1 inch scar over the left elbow.

The Board has also considered whether a separate rating is available for any scars on the Veteran's service-connected disabilities during any period of the appeal.  The Board notes amendments were made to the rating criteria for skin, effective October 23, 2008.  However, because the Veteran's claim was pending before October 23, 2008, and no request was made for consideration of these issues under the revised criteria, a compensable rating for a scar will only be considered under the rating criteria in effect prior to October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2008).

A compensable rating under Diagnostic Code 7801, which rates impairment for scars other than the head, face, or neck scar requires that the scar be deep or cause limitation of motion and exceeds 6 square inches (39 square centimeters).  The Veteran's scars do not meet the criteria for that rating.  A compensable rating under Diagnostic Code 7802 for superficial scars that do not cause limitation of motion requires that the scar cover an area of 144 square inches (929 square centimeters), which has not been shown.  Scars that are unstable warrant a 10 percent rating under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  None of the Veteran's scars have been shown to be unstable, rendering Diagnostic Code 7803 inapplicable.  None of her scars were noted as painful on examination.  So, Diagnostic Code 7804 is also inapplicable.  Lastly, no limitation of function of affected part due to a scar has been shown.  So, a rating pursuant to Diagnostic Code 7805 is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).

E. Extraschedular Evaluation

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected residuals of a shell fragment wound of the left thigh with muscle herniation, a shell fragment wound of the left elbow with retained foreign bodies and a shell fragment wound of the right scapula disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for the service-connected residuals of a shell fragment wound of the left thigh with muscle herniation, a shell fragment wound of the left elbow with retained foreign bodies and a shell fragment wound of the right scapula disabilities.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.








ORDER

Entitlement to a 50 percent rating for residuals of a shell fragment wound of the left thigh with muscle herniation is granted, subject to the laws and regulations governing the payment of monetary benefits
 
Entitlement to a 30 percent rating for residuals of a shell fragment wound of the left elbow with retained foreign bodies is granted, subject to the laws and regulations governing the payment of monetary benefits.
 
Entitlement to a 40 percent rating for residuals of shell fragment wound of the right scapula is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to service connection for hypertension and a bilateral knee disability.

Regarding the Veteran's claimed hypertension disability, the Board notes that per the November 2010 remand instructions, the Veteran underwent a VA examination in December 2011.  The examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by the claimed in-service injury, event or illness as there were too many years between the documentation of the initial hypertension and his service records to connect the two. 

Notably, the Veteran's service treatment records are negative for complaints or treatments of hypertension or elevated blood pressure.  However, at his August 2010 Board hearing, the Veteran and his representative testified that his hypertension was not directly incurred in service, but rather secondary to his service-connected posttraumatic stress disorder (PTSD).

Similarly, per the November 2010 remand instructions, the Veteran also underwent a VA examination in December 2011 for his claimed bilateral knee disability.  The examiner opined that it was less likely than not that the Veteran's bilateral knee disability was incurred in or caused by the claimed in-service injury, event or illness as there were decades between his military records with no knee complaints and the beginning of his knee complaints much later in his life.  

Notably, the Veteran's service treatment records are negative for complaints or treatments of a bilateral knee disability.  However, at his August 2010 Board hearing, the Veteran and his representative testified that his knee disability was not directly incurred in service, but rather secondary to his gait change that resulted from his service-connected disabilities that he incurred when he experienced a significant combat injury in service.

The Board notes that amongst other disabilities, the Veteran is currently service-connected for PTSD, residuals of a shell fragment wound of the left thigh with muscle herniation, and residuals of a shell fragment wound of the left dorsal lumbar region.

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

As a result, the Board finds that additional development is needed to determine whether the Veteran's hypertension disability is related to his active duty service to include as being caused or aggravated by his service-connected PTSD and whether his bilateral knee disability is related to his active duty service to include as being caused or aggravated by his service-connected residuals of a shell fragment wound of the left thigh with muscle herniation or residuals of a shell fragment wound of the left dorsal lumbar region disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Return the claims file to the examiner that examined the Veteran for his claimed hypertension disability in December 2011.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that physical examination is necessary, such examination should be scheduled.  .  

Following review of the claims file, the examiner should provide an opinion as to whether if it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension is caused or aggravated by his service-connected PTSD disability.

If the examiner finds that the Veteran's hypertension disability has been permanently aggravated/worsened by his service-connected PTSD, to the extent feasible, the degree of worsening should be identified.  

All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  Return the claims file to the examiner that examined the Veteran for his claimed bilateral knee disability in December 2011.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that physical examination is necessary, such examination should be scheduled.  .  

Following review of the claims file, the examiner should provide an opinion as to whether if it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral knee disability is caused or aggravated by his service-connected residuals of a shell fragment wound of the left thigh with muscle herniation, service-connected residuals of a shell fragment wound of the left dorsal lumbar region, or another service-connected disability.  The examiner should specifically consider the Veteran's assertion that an altered gait resulting from service-connected disabilities caused or contributed to his claimed bilateral knee disability.

If the examiner finds that the Veteran's bilateral knee disability has been permanently aggravated/worsened by his service-connected residuals of a shell fragment wound of the left thigh with muscle herniation, service-connected residuals of a shell fragment wound of the left dorsal lumbar region, or another service-connected disability, to the extent feasible, the degree of worsening should be identified.  

All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


